Citation Nr: 1433570	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under U.S.C.A. § 1151 for a residual scar of a second degree burn to the right calf, claimed as a result of a course of treatment received from a Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel





INTRODUCTION

The Veteran had active service from October 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a residual scar of a second degree burn to the right calf.

In June 2012, the Board remanded this matter for further development, which has been completed to the extent possible.


FINDINGS OF FACT

1.  In October 2007, the Veteran received VA treatment for right calf pain, and as part of that treatment, the Veteran was instructed to elevate his leg and apply a heating pad that was issued by VA for 60 minutes three times per day.  The Veteran subsequently returned to the clinic reporting that his right leg had been burned by the application of the heating pad for a period of approximately 20 minutes, a second degree burn from application of the heat was later assessed and treated, and in February 2008, it was noted that the Veteran's burn wound from the heating pad was healed with resulting scar tissue of the right calf.

2.  Residual scarring from a second degree burn to the right calf was not a reasonably foreseeable consequence of VA treatment.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for residual scarring from a second degree burn to the right calf have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2007, the Veteran injured his right calf muscle while running for a city bus.  He initially presented to VA on September 25, 2007, and a calf muscle strain was assessed following a physical examination.  He was then instructed to wrap from his ankle to just below the knee with an ace bandage and apply ice after walking.  The VA provider noted that the Veteran required very precise instructions.

On October 1, 2007, the Veteran presented to VA with continued complaints of calf pain.  He was instructed to elevate his leg and apply a heating pad for 60 minutes three times per day.  The heating pad was reportedly issued by the Rochester, New York Outpatient Clinic (ROPC).  He returned to the VA clinic on October 12, 2007, reporting that his right leg had been burned from a questionably defective heating pad.  A second degree burn from the application of heat was later assessed and treated.  In February 2008, it was noted that the Veteran's burn wound from the heating pad was healed with resulting scar tissue of the right calf.

While a VA examiner concluded in July 2012 that he could find no negligence on the part of VA in connection with the treatment rendered for the Veteran's right muscle calf pain, the examiner also stated that the use of a hearing pad for 20 minutes should not have resulted in the burn to the right calf.

The Veteran claims, under 38 U.S.C.A. § 1151, that he sustained a second degree burn and residual scarring of the right calf as a result of not being instructed on the proper use of the heating pad issued to him by VA in the furtherance of his course of VA treatment for a severe muscle strain to the right calf.  Alternatively, the Board has considered whether compensation is warranted because a burn from the use of a treatment pad under these circumstances is an event not reasonably foreseeable from the treatment prescribed for the Veteran's calf pain under 38 U.S.C.A. § 1151(a)(1)(B) (West 2002 & Supp. 2013).

Where a Veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013); Anderson v. Principi, 18 Vet. App. 371 (2004); Kilpatrick v. Principi, 16 Vet. App. 1 (2002).  The Veteran does not contend, nor does the evidence reflect that consideration under any other theory of entitlement is warranted. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Compensation for qualifying disabilities is granted to Veterans in the same manner as if such disability were service-connected, under certain circumstances.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  First, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, and the proximate cause of the disability must be attributable to:  (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2002); 38 C.F.R. § 3.361(d) (2013).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be demonstrated that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2013). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013). 

Second, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b) (2013).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence of record must show actual causation rather than coincidental occurrence. 38 C.F.R. § 3.361(c)(1) (2013).  Finally, the disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 3.301(c)(3) (2013). 

To establish causation, the competent evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination, and that the veteran now has an additional disability does not establish a causal relationship between the two.  38 C.F.R. § 3.361(c)(1) (2013). 

In this case, the Board finds that the evidence establishes that following VA treatment for right calf strain in October 2007, which included the issuance of a heating pad and instructions concerning its use, and the Veteran's use of that heating pad, the Veteran sustained a second degree burn to the right calf that resulted in residual scarring.  Accordingly, the Board concludes both that additional disability was shown following the October 2007 VA treatment, and that the additional disability is attributable to that treatment. 

Having reached the aforementioned conclusions, this claim must be evaluated to determine whether there was any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA before compensation under 38 U.S.C.A. § 1151 may be granted.  In this case, pursuant to a Board Remand issued in June 2012 a competent medical opinion was requested addressing this specific matter.  A July 2012 opinion of a VA physician's assistant concludes that based on a review of the evidence, there was nothing to indicate that the Veteran's disability was due to negligent treatment on the part of VA.  The examiner further stated that the use of a hearing pad for 20 minutes should not have resulted in the burn to the right calf.  

However, proximate cause may also be established where the additional disability was an event not reasonably foreseeable, to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent in accordance with 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013).  Here, while there are no informed consent forms of record with respect to any of the relevant treatment by VA in October 2007, by stating that the directions given by VA regarding the use of the heating pad were accurate, and that the Veteran's burn should not have occurred after use of the pad for a period of 20 minutes, the Board finds that the examiner was, in essence, stating that such a burn was not an expected consequence of the treatment regimen prescribed by VA.  Thus, with no medical evidence against such a proposition, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's residual scarring from a second degree burn to the right calf was not a foreseeable risk of the VA treatment he received in October 2007, which included the issuance of the heating pad, and which in the face of no direct evidence to the contrary, the Board finds caused the burn as claimed by the Veteran.  

In sum, while there is no evidence showing that the proximate cause of the Veteran's claimed burn and residual scarring was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care at issue, there is evidence that the Veteran's right calf burn was not a reasonably foreseeable consequence of VA treatment, and the Veteran's claim for compensation for residual disability from that burn pursuant to 38 U.S.C.A. § 1151 must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual scarring from a second degree burn to the right calf is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


